WESTERMAN BALL EDERER MILLER & SHARFSTEIN, LLP 1laza Uniondale,New York 11556 (516) 622-9200 (phone) (516) 977-3056 (fax) March 18, 2011 VIA EDGAR ELECTRONIC TRANSMISSION: Larry Spirgel Assistant Director Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re:Roomlinx, Inc. Registration Statement on Form S-1 (the “Original Filing”) Filed January 20, 2011 File No. 333-171776 Dear Mr. Spirgel: On behalf of Roomlinx, Inc. ("Roomlinx), and in response to the staff’s Comment Letter dated February 16, 2011 in connection with the above referenced filing, we hereby submit the response below.Subject to you advising us that our response below is sufficient to resolve the comment in your February 16, 2011 letter, we will, after filing of our Annual Report on Form 10-K, file Amendment No. 1 to the Registration Statement on Form S-1 (the “Amendment”), reflecting our response below and including annual financial statements for the year ended December 31, 2010. We believe that the offering that is the subject of the Original Filing, as we propose to modify it in the Amendment (the “Offering”), is a secondary offering.We propose to remove certain shares and selling stockholders that were included in the Original Filing from the Offering in the Amendment.Specifically, the shares included in the Original Filing that were being offered by Matthew Hulsizer, Jennifer Just and/or Cenfin, LLC will not be included in the Amendment.As a result of these modifications, in the Amendment, as we propose to file it, (i) the number of shares being registered will be reduced by 49% from that in the Original Filing, (ii) no selling stockholder will be an affiliate of a broker-dealer and (iii) except for Michael S. Wasik and Garneau Alliance, LLC, no selling stockholder will be an affiliate of Roomlinx. With regard to certain Roomlinx stockholders, please note the following: (i) Michael S. Wasik, the CEO of Roomlinx, beneficially owns 412,336 shares, of which 252,336 shares are outstanding and are being registered in the Offering.The remainder of Mr. Wasik’s shares are subject to issuance upon exercise of outstanding options and are not being registered in the Offering. (ii) Garneau Alliance, LLC owns 42,000 shares, all of which are being registered in the Offering.Ed Garneau, the CFO of Roomlinx, is the manager of Garneau Alliance, LLC.Mr. Garneau also owns options exercisable for 40,000 shares at $4.50 per share that have not yet vested and which shares are not being registered in the Offering. 1 (iii) Lewis Opportunity Fund, L.P. owns 648,107 shares, all of which are outstanding and are being registered in the Offering.Roomlinx understands that Lewis Opportunity Fund, L.P. is not an affiliate of Roomlinx. Additionally, the vast majority of shares to be registered pursuant to the Amendment (or in the case of shares underlying warrants, the warrants) will have been held by the selling stockholders for a significant period of time, with the majority being held for well over one year and the vast majority being held for over six months In total, the proposed Amendment will register 1,821,575 shares (of which (i) 1,800,575 are currently issued and outstanding and (ii) 21,000 are issuable upon exercise of outstanding warrants).Following the Offering (assuming the issuance of the 21,000 shares being registered pursuant to exercise of warrants), there will be approximately 4,979,915 shares issued and outstanding. The following lists the name of each selling stockholder as it will appear in the proposed Amendment, the number of shares (including those underlying warrants) being registered on each of their behalves, and the dates of acquisition of those shares (or warrants, if applicable). Selling Stockholder Total Shares Registered Outstanding Shares Shares Underlying Warrants Share Acquisition Price (or Warrant Exercise Price, if applicable) Approximate Dates Shares (or Warrants) Acquired Verition Multi-Strategy Master Fund Ltd. 0 April through August 2010 Wilmot Advisors LLC 0 April through August 2010 Arceus Partnership 0 April through August 2010 Theodore Hagan 0 April through August 2010 Josh Goldstein 0 April through August 2010 Peyton Communications, LLC 0 As partial consideration for sale of Canadian Communications, LLC October 1, 2010 Thunderbird Management Limited Partnership 0 As partial consideration for sale of Canadian Communications, LLC October 1, 2010 AEJM Limited Partnership 0 As partial consideration for sale of Canadian Communications, LLC October 1, 2010 Garneau Alliance, LLC 0 As partial consideration for sale of Canadian Communications, LLC October 1, 2010 Lewis Opportunity Fund, L.P. 0 September 9, 2009 upon conversion of debt purchased June 2007 LAM Opportunity Fund Ltd. 0 September 9, 2009 upon conversion of debt purchased June 2007 Heller Capital Investments LLC 0 September 9, 2009 upon conversion of debt purchased June 2007 Jill Solomon Outstanding shares: $2.00;Warrant: $4.50 Outstanding Shares: September 9, 2009 upon conversion of debt purchased June 2007;Warrant: November 18, 2010 Carmine and Barbara Santandrea, jointly 0 September 9, 2009 upon conversion of debt purchased June 2007 MIN Capital Retirement Trust 0 September 9, 2009 upon conversion of debt purchased June 2007 Warren Duffy 0 September 9, 2009 upon conversion of debt purchased June 2007 Martin Leibowitz Trust 0 September 9, 2009 upon conversion of debt purchased June 2007 Michael S. Wasik 0 Issued in connection with the merger of SuiteSpeed, Inc. (founded by Mr. Wasik) into Roomlinx August 10, 2005 Westerman Ball Ederer Miller & Sharfstein, LLP 0 As payment for legal services rendered TOTAL *** 2 On behalf of Roomlinx, we acknowledge that: 1)Should the Commission or the staff, acting pursuant to delegated authority, declare Roomlinx’s filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2)The action of the Commission or the staff, acting pursuant to delegated authority, in declaring Roomlinx’s filing effective, does not relieve Roomlinx from its full responsibility for the adequacy and accuracy of the disclosures in the filing; and 3)Roomlinx may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Alan C. Ederer Alan C. Ederer, Esq. cc:Michael S. Wasik 3
